        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 1 of 26



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN OSBORNE, et al.,                            )
                                                 )
                Plaintiffs,                      )
                                                 )     2:19-cv-00307
                        v.                       )
                                                 )
EMPLOYEE BENEFITS                                )
ADMINISTRATION BOARD OF                          )
KRAFT HEINZ, et al.,                             )
                                                 )
                Defendants.


                                                 )
In re KRAFT HEINZ SHAREHOLDER                    )     2:19-cv-00549
DERIVATIVE LITIGATION                            )
                                                 )
                                                 )
                                                 )

                                           OPINION

Mark R. Hornak, Chief United States District Judge

       On February 21, 2019, Kraft Heinz Food Company (“Kraft Heinz”) announced certain

accounting adjustments and revealed the existence of a U.S. Securities and Exchange

Commission (“SEC”) investigation. (No. 19-307, Am. Compl., ECF No. 45, ¶¶ 2–5; No. 19-549,

Am. Compl., ECF No. 29, ¶¶ 9–10.) Twelve (12) lawsuits followed in four (4) different courts,

each alleging that the Defendants are liable because they disseminated, approved, or failed to

correct allegedly false and/or misleading statements regarding Kraft Heinz’s internal controls, its

compliance with SEC regulations, and the value of its goodwill and intangible assets.

       This Court is presiding over five (5) such matters: (1) an Employee Retirement Income

Security Act (“ERISA”) action at No. 19-307; and (2) four (4) shareholder derivative suits,
          Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 2 of 26



which are consolidated at No. 19-549. Currently before the Court are two (2) Motions to

Transfer, one (1) filed by the ERISA Defendants, and the other filed by the Defendants in the

consolidated shareholder derivative suit.1 (No. 19-307, Defs.’ Mot. to Transfer Venue to the

Northern District of Illinois, ECF No. 50; No. 19-549, Defs.’ Mot. to Transfer Venue to the

Northern District of Illinois, ECF No. 30.)

        Defendants’ Motions seek “to bring order to all of this litigation” and request that this

Court “transfer the cases pending before it to the United States District Court for the Northern

District of Illinois, which is the locus of the center of gravity of these claims, and where the first-

filed actions are pending.” (No. 19-307, Def.’s Mem. of Law in Supp. of Mot. to Transfer Venue,

ECF No. 51, at 1–2.) That resolution, the Defendants argue, would allow for the federal cases to

be adjudicated in one (1) forum in an efficient and consistent manner. (Id. at 2.)

        The ERISA Plaintiffs, on the other hand, oppose transfer to Chicago because litigation in

Pittsburgh “simply makes sense.” (No. 19-307, Pls.’ Resp. in Opp’n to Defs.’ Mem. of Law in

Supp. of Mot. to Transfer Venue, ECF No. 56, at 1.) Not only is the Plan administered in

Pittsburgh, but all of the Plan’s assets are held within a trust account administered in Pittsburgh,

and, most importantly, Pittsburgh is the ERISA Plaintiffs’ chosen forum. (Id.)

        Similarly, the derivative Plaintiffs argue that Pittsburgh is the proper forum for “obvious”

reasons: (1) public SEC filings list Pittsburgh as the Company’s corporate headquarters; and (2)

an individual Plaintiff resides in Pittsburgh. (No. 19-549, Pls.’ Resp. in Opp’n to Defs.’ Mot. to

Transfer Venue to the Northern District of Illinois, ECF No. 38, at 3.)

        The Court has reviewed all briefing in support or opposition of the Defendants’ Motions

to Transfer and will grant the Motions for the reasons stated below.


1
 The Motions to Transfer, and the Defendants’ briefing in support of such, are identical. Therefore, throughout this
Opinion, the Court will only cite to the Defendants’ briefing in support of the Motion to Transfer at No. 19-307.

                                                         2
         Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 3 of 26



    I. BACKGROUND

       A. Kraft Heinz’s Chicago and Pittsburgh Offices

       Kraft Heinz was formed in 2015, when, through a series of transactions, Kraft Foods

Group, Inc., headquartered in Chicago, merged with and into Kraft Heinz Foods Company (f/k/a

H.J. Heinz Company), headquartered in Pittsburgh. (No. 19-307, Decl. of Anna Oliveira in Supp.

of Def.’s Mot. to Transfer Venue, ECF No. 52, ¶ 5.) The Company is co-headquartered in two

(2) locations: Chicago (the historical headquarters of Kraft) and Pittsburgh (the historical

headquarters of Heinz). (Id. ¶ 6.)

       The Chicago headquarters is Kraft Heinz’s largest office nationwide, with approximately

1,400 employees working out of that office. (Id. ¶ 7.) In addition, the Chicago office serves as

the home base for the Company’s officers and several senior executives, including the Chief

Executive Officer, Chief Financial Officer, Chief Business Planning and Development Officer,

and Principal Accounting Officer and Global Controller, all of whom are Defendants in the

actions pending before this Court. (Id. ¶ 8.)

       And, central to the matters before this Court, the Kraft Heinz employees responsible for

preparing, reviewing, certifying, and approving the Company’s regulatory filings, press releases,

and statements on earnings calls from 2017 to 2019 largely performed their work out of the

Chicago Office. (Id. ¶ 14.) The Company’s investor relations team, which is based in Chicago, is

responsible for drafting earnings-related press releases and talking points for earnings calls with

investors and analysts, with input from a Chicago-based individual on the Corporate Affairs

team. (Id.) The Company’s Senior Vice President of Corporate Affairs, who currently resides in

Pittsburgh, also reviews those materials. (Id.)

       In contrast, employees based at Kraft Heinz’s Pittsburgh co-headquarters focus on



                                                  3
          Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 4 of 26



activities related to supply chain planning, sales and operations planning, human resources, and

information technology. (Id. ¶ 9.)

        B. The Lawsuits

        On February 21, 2019, Kraft Heinz announced, among other things, impairment charges

to its goodwill accounting for intangible assets, an SEC subpoena regarding accounting practices

in the Company’s procurement function, and a reduction in the Company’s quarterly dividend

from $0.625 per share to $0.40 per share. (No. 19-307, ECF No. 45, ¶¶ 72–74.) Several lawsuits

ensued, all of which claim that the Defendants are liable for disseminating or approving false

and/or misleading statements in regulatory filings, press releases, and on earnings calls

concerning the adequacy of the Company’s internal controls, its compliance with SEC

regulations, and the value of its goodwill and intangible assets.

             1. The Chicago Actions

        The first-filed of the remaining lawsuits,2 Hedick v. Kraft Heinz Co., No. 19-1339 (N.D.

Ill.), is a shareholder class action that was filed in the United States District Court for the

Northern District of Illinois (the “Chicago Court”) on February 24, 2019. Two (2) substantially

similar actions were later filed in that same District and were consolidated with Hedick on

October 8, 2019: (1) Iron Workers Dist. Council (Phila. and Vicinity) Ret. & Pension Plan v.

Kraft Heinz Co., No. 19-1845 (N.D. Ill.); and (2) Timber Hill LLC v. Kraft Heinz Co., No. 19-

2807 (N.D. Ill.). (No. 19-1339, Order, ECF No. 149.)

             2. The Pittsburgh Actions

        Then, participants in certain Kraft Heinz retirement plans filed a lawsuit in this Court on

March 19, 2019, alleging violations of ERISA. That matter, Osborne v. Emp. Benefits Admin.


2
 Walling v. Kraft Heinz Co., No. 19-214 (W.D. Pa.), was filed on February 26, 2019, and was voluntarily dismissed
on April 26, 2019.

                                                       4
            Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 5 of 26



Bd. of Kraft Heinz, is currently pending at No. 19-307.

          Lastly, five (5) shareholder derivative lawsuits were also filed in the Western District of

Pennsylvania: (1) DeFabiis v. Hees, No. 19-433 (W.D. Pa.) was filed on April 16, 2019; (2)

Vladimir Gusinsky Revocable Tr. v. Hees, No. 19-549 (W.D. Pa.) was filed on May 8, 2019; (3)

Kailas v. Hees, No. 19-567 (W.D. Pa.) was filed on May 13, 2019; (4) Silverman v. Behring, No.

19-574 (W.D. Pa.) was filed on May 15, 2019; and (5) Green v. Behring, No. 19-613 (W.D. Pa.)

was filed on May 23, 2019. Two (2) of those shareholders (those in DeFabiis and Kailas)

voluntarily dismissed their cases in the Western District of Pennsylvania and one of them

(DeFabiis) refiled in the United States District Court for the Southern District of New York,

voluntarily dismissed there, again, and then refiled in the Delaware Chancery Court.3 The three

(3) remaining shareholder derivative suits were consolidated at No. 19-549, which is currently

pending before this Court. (No. 19-549, Order, ECF No. 20.)

          C. The Motions to Transfer

          Now, the Defendants in the matters pending before this Court (the only federal matters

not before the Northern District of Illinois) seek to transfer those actions from this Court to the

Chicago Court. (No. 19-307, ECF No. 50; No. 19-549, ECF No. 30.) Those Motions have been

fully briefed and are ripe for disposition.

      II. LEGAL STANDARD

          Our Circuit provides two (2) mechanisms by which a district court may consider a motion

to transfer: (1) 28 U.S.C. § 1404(a); and (2) the “first-filed” rule.

          A. 28 U.S.C. § 1404(a)

          Pursuant to 28 U.S.C. § 1404(a), “a district court may transfer a civil action to another

district where the case might have been brought, . . . for the convenience of the parties and
3
    DeFabiis is now pending before the Delaware Court of Chancery at No. 2019-0587-AGB.

                                                       5
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 6 of 26



witnesses and in the interest of justice.” In re McGraw-Hill Glob. Educ. Holdings LLC, 909 F.3d

48, 57 (3d Cir. 2018) (citing Jumara v. State Farm Ins. Co., 55 F.3d 873, 879–80 (3d Cir. 1995)).

Ultimately, the district court retains broad discretion to determine whether or not transfer is

appropriate. In re United States, 273 F.3d 380, 387 (3d Cir. 2001) (citing Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 257 (1981)).

       In considering a motion to transfer under § 1404(a), district courts in our Circuit apply a

two-part inquiry. First, as required by § 1404(a), a court must determine whether the action could

have been originally brought in the transferee forum (i.e., whether venue in the transferee district

is proper). Then, in addition to considering the factors enumerated by § 1404(a), a court should

apply the balancing test set forth by the Third Circuit in Jumara, which requires district courts to

weigh a number of public and private interests in order to determine whether the transferee

forum “would best serve the convenience of the parties and witnesses as well as the interests of

justice.” Mitel Networks Corp. v. Facebook, Inc., 943 F. Supp. 2d 463, 467 (D. Del. 2013).

       The private interests to be balanced relate to § 1404(a)’s concern for “the convenience of

the parties and witnesses” and may include the following: (1) the plaintiff’s original choice of

forum; (2) the defendant’s forum preference; (3) whether the claim arose elsewhere; (4) the

convenience of the parties as indicated by their relative physical and financial condition; (5) the

convenience of the witnesses, but only to the extent that the witnesses may actually be

unavailable for trial in one of the fora; and (6) the location of any relevant records or files,

limited to the extent that the files could not be produced in the alternative forum. Jumara, 55

F.3d at 879.

       By contrast, the public interests to be balanced are not necessarily tied to the parties, but

instead derive from § 1404(a)’s consideration of “the interests of justice” and may include the



                                                 6
         Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 7 of 26



following: (1) the enforceability of the judgment; (2) practical considerations that could make the

trial easy, expeditious, or inexpensive; (3) the relative administrative difficulty in each of the fora

resulting from court congestion; (4) the local interest in deciding local controversies at home;

(5) the public policies of the fora; and (6) the familiarity of the trial judge with the applicable

state law in diversity cases. Id. at 879–80.

       District courts are to consider both the public and private factors to determine, on

balance, whether the litigation would “more conveniently proceed and the interests of justice be

better served by transfer to a different forum.” Jumara, 55 F.3d at 879 (quoting 15 Charles A.

Wright, et al., Federal Practice & Procedure, § 3847 (2d ed. 1986)). And the Court should keep

in mind that “[t]he purpose of transferring venue under § 1404(a) is to prevent the waste of time,

energy, and money and to protect litigants, witnesses, and the public against unnecessary

inconvenience and expense.” Stillwagon v. Innsbrook Golf & Marina, LLC, No. 11-1338, 2013

WL 1180312, at *24 (W.D. Pa. Mar. 20, 2013) (quoting Van Dusen v. Barrack, 376 U.S. 612,

616 (1964)).

       At each step of the transfer inquiry, the moving party bears the burden of demonstrating

that transfer of venue is appropriate and, “unless the balance of convenience of the parties is

strongly in favor of defendant, the plaintiff’s choice of forum should prevail.” Shutte v. Armco

Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970).

       B. The Third Circuit’s “First-Filed” Rule

       Our Circuit has also adopted the first-filed rule, which “gives a court the power to enjoin

the subsequent prosecution of proceedings involving the same parties and the same issues

already before another district court.” Equal Emp’t Opportunity Comm’n v. Univ. of Pa., 850

F.2d 969, 971 (3d Cir. 1988); see also Crosley Corp. v. Hazeltine Corp., 122 F.2d 925, 929 (3d



                                                  7
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 8 of 26



Cir. 1941) (“In all cases of concurrent jurisdiction, the court which first has possession of the

subject must decide it.”) (quoting Smith v. McIver, 22 U.S. 532, 535 (1824)). The rule “permits

courts to consolidate similar cases by transferring later-filed cases for consolidation with the

first-filed case.” Emps.’ Ret. Sys. of City of St. Petersburgh, Fla. v. Teva Pharm. Indus. Ltd., No.

19-2711, 2019 WL 5485549, at *3 (E.D. Pa. Oct. 8, 2019).

       The Third Circuit has not clarified the degree of similarity required under the rule.

However, several district courts within our Circuit have found that “a flexible approach . . . more

fully meets the purposes of the first-filed rule.” Id. (citing Law Sch. Admission Council, Inc. v.

Tatro, 153 F. Supp. 3d 714, 724 (E.D. Pa. 2015); see also Chavez v. Dole Food Co., 836 F.3d

205, 216 (3d Cir. 2016) (“[T]he first-filed rule is grounded on equitable principles and requires

district court judges to fashion a flexible response to the issue of concurrent jurisdiction.”).

Under the flexible approach, the first-filed rule “applies to cases that are substantially similar.”

Palagano v. NVIDIA Corp., No. 15-1248, 2015 WL 5025469, at *2 (E.D. Pa. Aug. 25, 2015).

       In other words, “the applicability of the first-filed rule is not limited to mirror image

cases where the parties and the issues perfectly align. Rather, the principles underlying the rule

support its application where the subject matter of the later filed case substantially overlaps with

that of the earlier one.” Emps.’ Ret. Sys. of City of St. Petersburgh, Fla., 2019 WL 5485549, at

*3. The “substantive touchstone of the first-to-file inquiry is subject matter.” Id. (quoting Shire

U.S., Inc. v. Johnson Matthey, Inc., 543 F. Supp. 2d 404, 409 (E.D. Pa. 2008)).

       Simply put, substantial overlap in subject matter between two (2) separate actions is

significant in terms of determining whether or not an action should be transferred under the first-

filed rule. Equal Emp’t Opportunity Comm’n, 850 F.2d 969, 971 (3d Cir. 1988) (“[T]he court

which first has possession of the subject must decide it.”); see also Ivy-Dry, Inc. v. Zanfel Labs.,



                                                 8
         Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 9 of 26



Inc., No. 08-4942, 2009 WL 1851028, at *5 (D.N.J. June 24, 2009) (“[A] plain reading of the

Third Circuit’s opinion in EEOC strongly suggests that whether the cases share subject matter is

more important than the absolute identity of the parties.”).

        However, even if transfer is warranted under the first-filed rule, the Court may retain

jurisdiction of a later-filed action if faced with “rare or extraordinary circumstances, inequitable

conduct, bad faith, or forum shopping.” Equal Emp’t Opportunity Comm’n, 850 F.2d at 972.

  III. DISCUSSION

        The Court finds that it is appropriate to consider the Defendants’ Motions to Transfer

under both the § 1404(a) transfer analysis and the Third Circuit’s first-filed rule. For the reasons

stated below, both standards weigh in favor of transferring the actions at No. 19-307 and No. 19-

549 to the United States District Court for the Northern District of Illinois.

        A. The Propriety of the Transferee Forum

        As noted above, a district court may only transfer an action to a “district or division

where it might have been brought” originally. 28 U.S.C. § 1404(a). Accordingly, the Court may

only transfer the actions at No. 19-307 and No. 19-549 to the Chicago Court if venue would have

been proper in that District initially and if that Court could have exercised personal and subject

matter jurisdiction over each action.

        Here, the Defendants argue, and (importantly) the Plaintiffs offer no argument to the

contrary, that venue in the Northern District of Illinois is proper. (No. 19-307, ECF No. 51, at 7.)

And the Court agrees that both actions could have originally been filed in the Northern District

of Illinois.

        The action at No. 19-307 was brought pursuant to Section 502 of the Employee

Retirement Income Security Act, 29 U.S.C. § 1132. (No. 19-307, ECF No. 45, at ¶ 1.) According



                                                  9
          Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 10 of 26



to that provision, venue is proper “where the plan is administered, where the breach took place,

or where a defendant resides or may be found.” 29 U.S.C. § 1132(e)(2). The record in this case is

clear that nearly all individual Defendants are located in Chicago. (No. 19-307, ECF No. 52,

¶¶ 8, 13, 18.) Thus, venue is proper in the Northern District of Illinois regarding the ERISA

action.

          The action at No. 19-549 alleges violations of: (1) Sections 10(b), 21D, and 14(a) of the

Securities Exchange Act, 15 U.S.C. §§ 78j(b), 78u-4, and 78n(a); (2) SEC Rule 10b-5, 17 C.F.R.

§ 240.10b-5; and (3) state law fiduciary duties. (No. 19-549, ECF No. 29, ¶¶ 139–60.) Claims

alleging violations of the Securities Exchange Act may be brought in a district where a defendant

resides or is found, among other things. In re: USA Techs., Inc. Securities Litigation, No. 18-

13759, 2019 WL 4785780, at *2 (D.N.J. Sept. 20, 2019). As stated above, nearly all individual

Defendants are located in Chicago. (No. 19-307, ECF No. 52, ¶¶ 8, 13, 18.) And pendent venue

would then exist over both the SEC Rule 10b-5 claim and the state law claim, regardless of

whether or not proper venue could have been established as to each claim individually, because

all claims at issue “arise out of the same operative facts.” High River Ltd. P’ship v. Mylan Labs.,

Inc., 353 F. Supp 2d 487, 493 (M.D. Pa 2005). Thus, venue is proper in the Northern District of

Illinois regarding the consolidated shareholder derivative action.

          Likewise, the Chicago Court would have had jurisdiction over each suit if initially filed

there. The Company’s presence in Illinois, as well as that of the individual Defendants,

establishes personal jurisdiction; subject matter jurisdiction would have existed over each federal

claim pursuant to 28 U.S.C. § 1331; and supplemental jurisdiction would apply to the state law

claims pursuant to 28 U.S.C. §1367.

          Therefore, because both venue and jurisdiction are proper in the Northern District of



                                                 10
            Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 11 of 26



Illinois, the Court concludes that the actions at No. 19-307 and No. 19-549 could have been

originally brought in the proposed transferee forum and will thus proceed to the second step of

the transfer analysis.

        B. The Jumara Factors

        Next, the Court must balance the various public and private interests set forth by the

Third Circuit in Jumara. After doing so, and for the reasons stated below, the Court concludes

that the factors weigh strongly in favor of transferring both cases to the Northern District of

Illinois.

              1. Private Interests – Convenience of the Parties and Witnesses

        In assessing the private interests at stake, the Court is to consider “the convenience of the

parties and witnesses.” In re: Howmedica Osteonics Corp., 867 F.3d 390, 402 (3d Cir. 2017)

(citing 28 U.S.C. § 1404(a)). On balance, the Court finds that the private interests weigh in favor

of transferring both cases to the Northern District of Illinois.

                     i. Plaintiffs’ Forum Preference

        First, the Court is to consider the “plaintiff’s forum preference as manifested in the

original choice.” Jumara, 55 F.3d at 879. Both the derivative Plaintiffs and the ERISA Plaintiffs,

obviously, prefer the district where the action was originally filed—the Western District of

Pennsylvania.

        Generally, the plaintiff’s choice of forum should “not be lightly disturbed.” Id. An

individual plaintiff’s forum preference, however, is entitled to little weight in a shareholder

derivative suit or in a class action. See Scanlan v. Am. Airlines Grp., Inc., 366 F. Supp. 3d 673,

677 (E.D. Pa. 2019) (“[W]here there are hundreds of potential plaintiffs . . . the claim of any one




                                                  11
         Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 12 of 26



plaintiff that a forum is appropriate merely because it is his home forum is considerably

weakened.”) (quoting Koster v. (Am.) Lumbermens Mut. Cas. Co., 330 U.S. 518, 524 (1947)).

        Here, there is no indication that the derivative Plaintiffs have any particular personal

interest that would entitle their choice of forum to special weight. The best that the Plaintiffs are

able to provide on this front is an assertion that “at least one of the Plaintiffs resides in

Pittsburgh.” (No. 19-549, ECF No. 38, at 2.) However, that resident is only “generally familiar

with the concerns and allegations in the complaint.” (No. 19-549, ECF No. 40, ¶ 4.) And, as far

as the Court can tell, that individual Plaintiff will not be significantly inconvenienced if the

litigation were to proceed in another forum because, given the nature of a shareholder derivative

suit, it is unlikely that he would be called to testify at trial or otherwise required to actively

participate in any other substantive proceedings. See In re Amkor Tech., Inc. Sec. Litig., No. 06-

298, 2006 WL 3857488, at *3 (E.D. Pa. Dec. 28, 2006) (stating that “the nominal plaintiff’s role

in [a class or shareholder derivative action] is likely to be quite minimal.”). Consequently, the

derivative Plaintiffs’ choice of forum, while weighing against transfer, is not entitled to

significant deference.

        And the ERISA Plaintiffs (who filed their Complaint as a class action “on behalf of

themselves and other similarly situated current and former employees of Kraft Heinz Food

Company”) likewise fail to identify any particular personal interest that would entitle their

choice of forum to special weight. (No. 19-307, ECF No. 45, at 1.) Plaintiffs’ only stated interest

is that the Plan itself is administered in Pennsylvania.4 Therefore, the ERISA Plaintiffs’ choice of

forum, while weighing against transfer, is not entitled to significant deference.5


4
  Plaintiffs argue that their choice of forum should receive heightened deference simply because the claims at issue
revolve around ERISA. (No. 19-307, ECF No. 56, at 7.) However, Plaintiffs concede that such a result has not yet
been mandated by the Third Circuit. And, as the United States Supreme Court held, a plaintiff’s forum preference in
a class action, like the one brought by the ERISA Plaintiffs, is considerably weakened. Koster, 330 U.S. at 524; see

                                                        12
         Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 13 of 26



         Thus, as to both the derivative and ERISA Plaintiffs, the first Jumara factor generally

weighs against transfer, but will be afforded little deference because of the communal nature of

each action.

                      ii. Defendants’ Forum Preference

         The Defendants, on the other hand, prefer that the case be transferred to the Northern

District of Illinois. The gist of their argument is that transfer would bring all related actions

before one (1) federal district court, which would allow for the cases to be resolved in a

consistent and efficient manner. (No. 19-307, ECF No. 51, at 1–2.) Notwithstanding the

“common sense” nature of this factor, it is, however, generally afforded little deference. As such,

the Court will count this factor in favor of transfer but is obligated to only consider it

incrementally.

                     iii. Where the Claim Arose

         The third factor the Court is to consider is whether or not “the claim arose elsewhere.”

Jumara, 55 F.3d at 879. “This consideration focuses on where the activities relevant to the

claims at issue took place.” Stillwagon, 2013 WL 1180312, at *26 (citing Van Cauwenberghe v.

Biard, 486 U.S. 517, 529 (1988) (the “locus of the alleged culpable conduct” determines the

place where the claim arose)). “More specifically, in the context of claims based on

misrepresentations or omissions, misrepresentations and omissions are deemed to occur in the

district where they were transmitted or withheld, not where they are received.” Panitch v.



also In re Amkor Tech., 2006 WL 3857488, at *3 (“[T]he weight accorded to plaintiff’s choice of forum is
considerably reduced in class and derivative actions, where each of many potential plaintiffs may claim the right to
have the action heard in his home forum, and where the nominal plaintiff’s role in the litigation is likely to be quite
minimal.”).
5
 In addition, the ERISA Plaintiffs appear to insinuate that a forum-selection clause applies in this instance. (See No.
19-307, ECF No. 56, at 7–8.) The Court, however, agrees with the Defendants’ position that Plaintiffs’ Response
conflates a choice-of-law provision with a forum-selection clause. (See No. 19-307, ECF No. 58, at 9–10.)

                                                         13
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 14 of 26



Quaker Oats Co., No. 16-4586, 2017 WL 1333285, at *6 (E.D. Pa. Apr. 5, 2017) (quoting

Palagano, 2015 WL 5025469, at *5).

        Here, the Defendants argue that all activities relevant to the claims at issue occurred in

Chicago—not Pittsburgh. (No. 19-307, ECF No. 51, at 11.) At the heart of both the ERISA

action and the shareholder derivative suit is the fact that “Kraft Heinz and its officers and

employees are alleged to have made, approved, or failed to correct misrepresentations or

omissions in regulatory filings, press releases, and on earnings calls regarding internal controls,

goodwill and intangible asset impairment accounting, and procurement issues, or failed to

adequately oversee those accounting functions.” (Id. at 11–12.) And, as the Defendants argue,

any such conduct was carried out by employees located almost entirely in Chicago. (ECF No. 52,

at ¶¶ 8, 14.)

        In other words, the Defendants assert that it is irrelevant that Kraft Heinz maintains a

second headquarters in Pittsburgh, or that the Company’s SEC filings list Pittsburgh as the

location of Kraft Heinz’s Principal Executive Offices. Rather, the Defendants urge the Court to

focus on the location in which the events at issue arose. And here, because each suit revolves

around alleged misrepresentations and/or omissions that occurred in Chicago, the claim

necessarily arose in that same city. (ECF No. 51, at 13 (citing In re Amkor Tech., 2006 WL

3857488, at *5, which transferred a securities case involving a company with Pennsylvania

offices because “the vast majority of events and public statements alleged in the Complaint

occurred or were made in Arizona from the Company’s Arizona Headquarters”).)

        Plaintiffs, on the other hand, disagree. The derivative Plaintiffs argue that Kraft Heinz is

co-headquartered in Pittsburgh, the Company’s annual shareholder meeting is held in Pittsburgh,

and the Company also maintains close ties with the larger Pittsburgh community, including



                                                14
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 15 of 26



primary sponsorship of the Pittsburgh Pickle festival known as “PicklesBurgh.” (No. 19-549,

ECF No. 38, at 7.)

        The derivative Plaintiffs, however, fail to allege that any misstatements or omissions

occurred in Pittsburgh, or that any of the senior executives or accounting personnel responsible

for such statements carried out their relevant duties in Pittsburgh, or that any alleged wrongful

conduct had its locus here. At best, Plaintiffs brief verifies that venue is proper in Pittsburgh.

However, that fact is immaterial to where the claims at issue arose. And, because venue can be

proper in multiple districts, confirming that venue is proper in Pittsburgh doesn’t foreclose

transfer to Chicago, where venue is also proper.

        The ERISA Plaintiffs don’t fare much better. Their main argument on this prong is that

the Kraft Heinz Savings Plan maintains a Pittsburgh address and, as a result, the conduct of the

fiduciary Defendants “necessarily occurred in Pennsylvania . . . regardless of where [they] were

physically located.” (No. 19-307, ECF No. 56, at 8.)

        However, “when [an ERISA] plaintiff alleges only a breach of fiduciary duty, rather than

makes a claim for benefits due, the breach is considered to have occurred where defendants acted

or failed to act as their duties required.” Cross v. Fleet Reserve Ass’n Pension Plan, 383 F. Supp.

2d 852, 856 (D. Md. 2005); see also Wright v. Elton Corp., No. 16-329, 2017 WL 1035830, at

*4 (D. Md. Mar. 17, 2017) (holding that “the place where the breach occurred was where

defendants acted or failed to act as their duties required” in an ERISA case claiming only breach

of fiduciary duty); McFarland v. Yegen, 699 F. Supp. 10, 13 (D.N.H. 1988) (“A breach of

fiduciary duties . . . can occur only where the defendants commit or fail to commit the actions

that their duties require.”).




                                                15
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 16 of 26



       Here, the claimed breach occurred when the Defendants allegedly made, approved, or

failed to correct misrepresentations or omissions in regulatory filings, press releases, and on

earnings calls. (No. 19-307, ECF No. 45, ¶¶ 8–12; No. 19-549, ECF No. 29, ¶ 69.) And all signs

point to any such actions occurring in Chicago. (See No. 19-307, ECF No. 52.) The Company’s

officers and several senior executives are based in Chicago. (Id. ¶ 8.) The Kraft Heinz employees

responsible for preparing, reviewing, certifying, and approving the Company’s regulatory filings,

press releases, and statements on earnings calls from 2017 to 2019 largely performed their work

out of the Chicago Office. (Id. ¶ 14.) And the Company’s Chicago-based investor relations team

is responsible for drafting earnings-related press releases and talking points for earnings calls

with investors and analysts, with input from a Chicago-based individual on the Corporate Affairs

team. (Id.) The ERISA Plaintiffs do not dispute the above-listed facts, nor do they provide

evidence that the Defendants made, approved, or failed to correct misrepresentations or

omissions while in Pittsburgh.

       In sum, the Defendants have presented strong arguments that the claims at issue in both

cases arose in Chicago, to which the Plaintiffs failed to provide any convincing counter

arguments. As such, this factor weighs very significantly in favor of transfer.

                  iv. Convenience of the Parties

       Next, the Court is to consider “the convenience of the parties as indicated by their relative

physical and financial condition.” Jumara, 55 F.3d at 879. Neither party provided argument as to

this factor. However, the Court finds that this factor weighs in favor of transfer.

       Although Kraft Heinz’s financial resources likely exceed that of the Plaintiffs in either

action, the burden imposed on the Company by litigating substantially similar claims in two (2)

separate districts would be considerable. See, e.g., Panitch, 2017 WL 1333285, at *7



                                                 16
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 17 of 26



(“[R]equiring [the defendant] to defend materially identical suits in two districts would

inevitably lead to duplication of voluminous discovery and documentary evidence, the burden of

which would fall almost entirely on the company.”).

       The Court also considers the fact that the Plaintiffs in each action will have “little, if any,

documentary evidence to contribute” at trial given the nature of each suit. See Catanese v.

Unilever, 774 F. Supp. 2d 684, 690 (D.N.J. 2011) (finding the “convenience of parties” factor to

weigh in favor of a company defending against multiple putative class action suits in various

jurisdictions). As such, this factor weighs in favor of transfer.

                   v. Convenience of the Witnesses

       Fifth, the Court is to consider the convenience of the witnesses, but “only to the extent

that the witnesses may actually be unavailable for trial in one of the fora.” Jumara, 55 F.3d at

879; see also Smart Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 732 (D. Del. 2012)

(noting that this factor applies only insofar as “a witness actually will refuse to testify absent a

subpoena”). In addition, “witnesses who are employed by a party carry no weight,” because

“each party is able, indeed, obligated to procure the attendance of its own employees for trial.”

Affymetrix, Inc. v. Synteni, Inc., 28 F. Supp. 2d 192, 203 (D. Del. 1998). In considering this

factor, however, “the Court should be particularly concerned not to countenance undue

inconvenience to third-party witnesses . . . who have no direct connection to the litigation.”

Intellectual Ventures I LLC v. Altera Corp., 842 F. Supp. 2d 744, 757 (D. Del. 2012).

       Here, no party has indicated that a party witness will be unable or unwilling to testify in

either District. The Defendants, however, have noted that some third-party witnesses would be

outside this Court’s subpoena power. (No. 19-307, ECF No. 51, at 13.) “For example, the

Company’s auditors at [PricewaterhouseCoopers] perform their work out of the Company’s



                                                  17
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 18 of 26



Chicago offices, and the relevant outside legal and financial advisors to the Company and the

Board of Directors are based in either Chicago, New York, Boston, or Washington, DC.” (Id.)

That consideration tips the scale in favor of transfer. See Saint-Gobain Calmar, Inc. v. Nat’l

Prods. Corp., 230 F. Supp. 2d 655, 661 (E.D. Pa. 2002) (granting transfer in part because the

transferee forum would have power to compel process of key third-party witnesses).

                  vi. Location of Documents

       Lastly, the Court must consider the location of any relevant records or files, to the extent

that those materials may be unavailable in one forum or the other. Jumara, 55 F.3d at 879. Here,

nothing in the record indicates that the relevant evidentiary materials would be unavailable in

either Chicago or Pittsburgh. Thus, this factor remains relatively neutral, but for the reasons

noted at the outset, the record before the Court is that all of the activities that were challenged in

these actions allegedly occurred by individuals located in Chicago, doing their work in Chicago,

so the natural and likely inference is that any documents relative to those things, to the extent

they are paper rather than virtual, are in Chicago.

                  vii. Conclusion

       On balance, the Court finds that the private Jumara factors weigh in favor of transferring

both actions to the Northern District of Illinois. Chicago appears to be at the center of the action

in all cases at issue. As such, transfer to that District would likely make litigation more

convenient for a majority of the parties and witnesses involved. The Court will next consider the

public factors.

           2. Public Interests – Interests of Justice

       In balancing the public interests, the Court is to consider “the interest of justice,” rather

than focusing on the wants and needs of the parties. In re: Howmedica Osteonics Corp., 867 F.3d



                                                 18
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 19 of 26



at 402. As with the private interests considered above, the Court also finds that the public

interests weigh in favor of transferring both actions to the Northern District of Illinois.

                    i. Enforceability of the Judgment

       First, the Court is to consider whether or not shifting the litigation to the transferee forum

would inhibit “enforceability of the judgment.” Jumara, 55 F.3d at 879. Here, “it is unlikely that

there would be any significant difference in the difficulty of enforcing a judgment rendered by

one federal forum or the other.” In re: Howmedica Osteonics Corp., 867 F.3d at 410 (quoting 1

James Moore, et al., Moore’s Manual: Federal Practice & Procedure, § 7.81[3][b] (2017)).

Thus, this factor remains neutral.

                   ii. Practical Considerations

       Second, the Court is to weigh “practical considerations that could make the trial easy,

expeditious, or inexpensive.” Jumara, 55 F.3d at 879. One such consideration is the avoidance of

duplicative litigation in different fora. See Cont’l Grain Co. v. The FBL-585, 364 U.S. 19, 26

(1960) (“To permit a situation in which two cases involving precisely the same issues are

simultaneously pending in different District Courts leads to the wastefulness of time, energy and

money that § 1404(a) was designed to prevent.”). And our Circuit has found this to be a critical

factor in the transfer analysis. In re Amendt, 169 F. App’x 93, 96 (3d Cir. 2006) (“Here, the most

important factor is the avoidance of duplicative litigation: Adjudicating almost identical issues in

separate fora would waste judicial resources.”); see also Job Haines Home for the Aged v.

Young, 936 F. Supp. 223, 233 (D.N.J. Aug. 2, 1996) (“A strong public policy favors avoiding

duplicative litigation in different fora. Where the parties and issues are the same, or similar, and

another court is already familiar with the case, bringing related litigation together in one forum

ensures that pretrial discovery may be conducted more efficiently, witnesses’ time may be



                                                  19
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 20 of 26



conserved, public and parties’ litigation expenses may be reduced, and inconsistent results can be

avoided.”) (internal citations omitted).

       In addition, “courts in our district have held that where there is a strong likelihood of

consolidation with a related action, a transfer of venue is warranted.” Panitch, 2017 WL

1333285, at *6 (quoting Palagano, 2015 WL 5025469, at *3). “In fact, the presence of a related

action in the transferee forum is such a powerful reason to grant a transfer that courts do so even

where other Jumara factors, such as the convenience of the parties and witnesses, would suggest

the opposite.” Villari Brandes & Kline, P.C. v. Plainfield Specialty Holdings II, Inc., No. 09-

2552, 2009 WL 1845236, at *5 (E.D. Pa. June 26, 2009). Accordingly, “the existence of a related

action in another district is a sound reason for favoring transfer when venue is proper there, even

though the transfer conflicts with the plaintiff’s choice of forum.” Id.

       Here, the cases currently pending before the transferee forum are substantially similar to

the actions currently before this Court. Both the Pittsburgh and Chicago securities claims

concern the same alleged material misstatements and omissions, as does the ERISA action. (See

No. 19-307, ECF No. 45; No. 19-1339, ECF No. 179; No. 19-549, ECF No. 29). The same key

issues are at the heart of each case: Who said or did what? When? And why? In the Court’s

estimation, allowing litigation surrounding the same key facts to sprawl across districts would

waste the “time, energy and money that § 1404(a) was designed to prevent.” Cont’l Grain Co.,

364 U.S. at 26.

       For instance, the parties in the actions currently pending before this Court all agree that

discovery in the Pittsburgh and Chicago actions will need to be coordinated if transfer does not

occur. (See No. 19-307, Tr. of Telephone Status Conference, ECF No. 41, at 7–8.) In addition,

the Defendants raise the possibility that discovery disputes could become problematic if transfer



                                                 20
         Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 21 of 26



were not to occur. “If, for example, a dispute arises in connection with discovery that impacts all

these cases, absent transfer, would both courts hear that issue?” (No. 19-307, Defs.’ Reply in

Supp. of Mot. to Transfer Venue, ECF No. 58, at 5–6.) Or, “[i]f a discovery motion was made in

the securities cases, and resolved in Chicago in favor of the Defendants, would the plaintiffs be

able to seek a second bite at the apple in this Court?” (Id.)

        In contrast, transfer of the actions currently pending before this Court to the Northern

District of Illinois would allow for one (1) federal court to run the show.6 Regardless of the legal

claims at issue, discovery would be simplified, witnesses’ time would be conserved, expenses

would be reduced, and inconsistent results would certainly be avoided. And that is exactly what

§ 1404(a) envisioned. And as noted above, the litigation in Chicago had a head start on these

cases, and this Court believes that such puts the Chicago Court in the better position to

adjudicate what are essentially parallel claims.

        As such, the Court finds that the “practical considerations” factor strongly weighs in

favor of transferring both actions to the Northern District of Illinois.

                    iii. Court Congestion

        Next, the Court is to consider “the relative administrative difficulty in the two fora

resulting from court congestion.” Jumara, 55 F.3d at 879. Based on data provided by the

Administrative Office of the U.S. Courts, the Northern District of Illinois appears in some

variables to be more congested than the Western District of Pennsylvania, specifically as to

weighted civil cases per judge, and time to disposition of civil cases (but not by much as to that

factor). By the same token, this Court’s vacancy rate has been about 25% to 50% or more higher

for about five (5) years, with about 60% more felony criminal cases assigned to each district

6
  The Court recognizes that the matter pending before the Delaware Chancery Court will not be joined with the
federal actions. However, that is not a sufficient reason for the actions at issue to proceed in more than one (1)
federal forum.

                                                       21
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 22 of 26



judge. See Combined Civil & Criminal Federal Court Management Statistics (Dec. 31, 2019),

https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile1231.2019.pdf.      As

with many statistical indicators in life, sound arguments can be presented from a number of

variables. The Chicago Court is a big, busy federal court. This Court is about half the size, and

also quite busy, especially with its criminal docket, which is required to take precedence over the

civil matters in the ordinary course.

        However, keeping the cases in Pittsburgh will not necessarily lead to overall ease of case

administration for either Court. For example, as discussed above, the Pittsburgh and Chicago

Courts will need to work together on some level to coordinate discovery if transfer is denied.

And, even if discovery is coordinated, individual decisions made by either Court (regarding

discovery disputes or other logistical matters) might be undone in all practicality by an opposite

ruling from the other Court.

        As such, this factor is for the most part a “push,” and due to this Court’s more expansive

criminal docket, generally weighs in favor of transfer. That is also enhanced substantially by the

inconvenience compounded by allowing various actions to continue in two (2) different fora,

especially when the Chicago cases had a material head start.

                   iv. Local Interest

        Fourth, the Court is to consider “the local interest in deciding local controversies at

home.” Jumara, 55 F.3d at 879. Given the fact that Kraft Heinz is co-headquartered in both

Pittsburgh and Chicago, and because several of the individual Defendants reside in Chicago and

at least one (1) individual Plaintiff resides in Pittsburgh, this factor is neutral.




                                                   22
        Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 23 of 26



                    v. Public Policies of the Fora

       Similarly, the public policies of the fora are neutral because both venues have competing

interests in that the Defendant Company is co-headquartered in both Districts. Thus, this factor

remains neutral.

                   vi. Familiarity with Applicable State Law

       Lastly, the Court is to consider “the familiarity of the trial judge with the applicable state

law in diversity cases.” Jumara, 55 F.3d at 879–80. Here, as to the claims that arise under federal

law, the familiarity of the respective Districts with state law is not applicable. And as to any state

law claims, this Court has no reason believe that there is a “disparity in the qualifications of the

federal judges sitting in the two districts to pass on the same [state] law.” Id. at 883. Thus, this

factor remains neutral.

                   vii. Conclusion

       On balance, the Court finds that the public Jumara factors weigh meaningfully in favor

of transferring both actions to the Northern District of Illinois. Substantially similar litigation is

already pending before the transferee forum. That in itself overwhelmingly suggests that the

interests of justice would be served via transfer, as discovery would be streamlined, witnesses’

time would be saved, and inconsistent results would be avoided.

           3. Jumara Conclusion

       In sum, of the twelve (12) Jumara factors, six (6) weigh in favor of transfer, one (1)

weighs against transfer, and five (5) are neutral. Having considered the factors in their totality,

the Court finds that the Defendants have demonstrated that the Jumara factors weigh strongly in

favor of transfer, in that: (1) the claims at issue likely arose in Chicago; (2) the convenience of

the parties and witnesses will likely be served by transferring the actions to the Chicago Court;



                                                 23
         Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 24 of 26



and (3) substantially similar litigation is already pending before the transferee forum. Those

considerations are countered by Plaintiffs’ preference that the cases remain in Pittsburgh. In the

Court’s estimation, however, such considerations do not warrant denial of the Defendants’

Motions.

         The Court would therefore grant the Defendants’ Motions to transfer the cases to the

Northern District of Illinois in applying the Jumara test.

    C. First-Filed Rule

         As noted above, the Third Circuit has adopted the first-filed rule, which also allows a

district court to transfer a later-filed action to the district in which the first-filed case is pending,

so long as the subject matter of the cases sufficiently overlaps. See Equal Emp’t Opportunity

Comm’n, 850 F.2d at 971 (“[T]he court which first has possession of the subject must decide

it.”).

         Here, while the theories of liability differ across cases, the factual background and

subject matter is almost identical. Each case at issue—either in Chicago or Pittsburgh—revolves

around the same alleged misstatements and omissions. (See No. 19-307, ECF No. 45; No. 19-

1339, ECF No. 179; No. 19-549, ECF No. 29). And no party disagrees that the facts underlying

each action are substantially similar. In fact, the parties stipulated to such:

         Plaintiffs in the Derivative Action seek to recover the extensive costs the Company has
         expended (and is continuing to expend) undertaking the restatement, the extensive
         internal investigations, and responding to the SEC investigation. Additionally, the
         Company has been named as a defendant in a class action lawsuit for alleged violations
         of the federal securities laws pending in the Northern District of Illinois (“Securities
         Action”). The ERISA Plaintiffs allege breaches of fiduciary duties under ERISA based
         on a similar set of underlying facts.

See No. 19-307, Joint Status Report, ECF No. 40, at 4.




                                                   24
         Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 25 of 26



         What is at dispute, according to the Plaintiffs, is that even though the factual

circumstances are the same, the legal claims at issue and the parties involved differ from case to

case.7 (No. 19-307, ECF No. 56, at 11–12; No. 19-549, ECF No. 38, at 3–5.) However, as

outlined above, a flexible analysis of the first-filed rule directs district courts to consider whether

or not “the subject matter of the later filed case substantially overlaps with that of the earlier

one”—not the parties or the legal claims for relief. Emps.’ Ret. Sys. of City of St. Petersburgh,

Fla., 2019 WL 5485549, at *3–4.

         And, in the Court’s estimation, exceptional circumstances do not suggest that the Court

should refrain from applying the first-filed rule. Forum shopping is not a concern because the

Defendants did not file any of the actions at issue. See Equal Emp’t Opportunity Comm’n, 850

F.2d at 978 (noting that the forum shopping exception only applies when a plaintiff shows that a

defendant in the second action filed the first action to avoid the second forum). There has been

no showing of bad faith on behalf of the Defendants. And the substance of the actions before this

Court have not progressed beyond that of the actions before the Northern District of Illinois, in

that this Court has not yet addressed the merits of the actions currently pending before it.8 See,

e.g., Auto. Serv. Ass’n of N.J., Inc. v. Rockland Exposition, Inc., No. 08-3186, 2008 WL

5244282, at *5 (D.N.J. Dec. 12, 2008) (declining to extend the first-filed rule where the court in

7
  The derivative Plaintiffs also argue that the first-filed action was actually DeFabiis because that was the first
shareholder derivative suit to be filed. (No. 19-549, ECF No. 38, at 3.) However, that case was voluntarily
dismissed, refiled in the Southern District of New York, voluntarily dismissed again, and then refiled in the
Delaware Chancery Court. So, in the Court’s estimation, the Chicago securities actions are the only earlier-filed
actions that the Pittsburgh cases could be joined with. Ultimately, the purpose of the first-filed rule is to conserve
time and resources when possible. And transfer of the Pittsburgh cases to the Northern District of Illinois will do just
that.
8
  By the same token, the actions pending before the Chicago Court have not progressed substantially beyond that of
those pending before this Court. So far, the Chicago Court has consolidated cases and appointed lead counsel. (No.
19-1339, ECF No. 150.) The parties filed an Amended Complaint on January 6, 2020. (No. 19-1339, ECF No. 179.)
And two (2) Motions to Dismiss were filed on March 6, 2020, which remain pending. (ECF Nos. 215, 217.) As
such, transfer of the cases currently pending before this Court to the Northern District of Illinois would not be
fruitless—the Chicago Court will remain the sole arbiter as to all material issues in what are essentially parallel
claims.

                                                          25
         Case 2:19-cv-00549-MRH Document 44 Filed 04/09/20 Page 26 of 26



the later-filed action had already denied a motion for a preliminary injunction and a motion to

dismiss or transfer the action).

         Therefore, the Court finds that transfer of the actions at No. 19-307 and No. 19-549 is

also appropriate under the Third Circuit’s first-filed rule.

    IV. CONCLUSION

         Based on the foregoing, the Court finds that the Defendants have met their burden of

proving that venue is proper in the Northern District of Illinois, that private and public interests

at stake will be served by transferring the actions, and that the Third Circuit’s first-filed rule

similarly warrants transfer of both actions. Accordingly, the actions at No. 19-307 and No. 19-

549 shall be transferred to the Northern District of Illinois.9

         An appropriate Order will follow.




                                                       s/ Mark R. Hornak
                                                       Mark R. Hornak
                                                       Chief United States District Judge


Dated: April 9, 2020

cc:      All counsel of record




9
 A Motion to Appoint Lead Counsel was filed in the action at No. 19-433 on June 14, 2019. (No. 19-433, ECF No.
35.) That action, however, has since been voluntarily dismissed and was de-consolidated from the matters pending at
No. 19-549. (No. 19-549, Order, ECF No. 20.) As such, the Court no longer views the Motion at No. 19-433, ECF
No. 35 to be “live,” but to the extent that it is, any such Motion is dismissed without prejudice, in that the transferee
Court is the appropriate forum to consider such Motion now that all (federal) actions revolving around the alleged
misstatements and/or omissions are pending before that Court.

                                                          26
